 



AMENDMENT TO EMPLOYMENT AGREEMENT
     Amendment, dated September 7, 2005 (the “Amendment”) to the Employment
Agreement dated September 29, 1998 between VSI Acquisition II Corporation
(currently known as Centerplate, Inc.) and Janet L. Steinmayer (the
“Agreement”).

  1.   Capitalized terms used herein and not defined have the meanings set forth
in the Agreement.     2.   Section 2(a) of the Agreement shall be amended to
reflect that the Executive shall serve as President and Chief Operating Officer
and as a director of the Company and shall have such functions, duties,
authority and responsibilities at the Company as are consistent with those
positions with the Company. The second to last sentence of Section 2(a), which
indicated that the Executive would only be required to work two to three days
per week, shall be deleted.     3.   The first sentence of Section 3(a) of the
Agreement shall be deleted and replaced with a sentence to read as follows:
“During the Term, the Company shall pay the Executive an annual base salary of
$550,000”.     4.   Section 3(b) of the Agreement shall be amended to reflect
that the Executive shall participate in the annual bonus plan of the Company
with a target bonus of 50% of annual base salary.     5.   Section 4(d) (ii) of
the Agreement shall be amended to refer to her position, responsibilities or
duties as President and Chief Operating Officer and as a director of the
Company.     6.   Section 5(c) (a) of the Agreement shall be deleted and
replaced with the following: “payments pursuant to Section 3(a) of compensation
through the date of termination plus a payment equal to two times (2X) the
Executive’s compensation under Section 3(a)”.     7.   Section 7(a) of the
Agreement, and the name of the Company in the introductory paragraph, shall be
amended to reflect the change of the Company’s name to Centerplate, Inc.     8.
  Except as specifically amended herein, the Agreement shall remain in full
force and effect.

     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first written above.

                CENTERPLATE, INC.
 
       
 
  By:   /s/ David M. Williams
 
       
 
      Name: David M. Williams
Title: Acting Chairman of the Board of Directors  
 
  /s/ Janet L. Steinmayer           Janet L. Steinmayer

